DETAILED ACTION
	This action is responsive to 04/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light emitting diode (OLED) display device that is capable of controlling a panel current without a serial resistor for sensing the panel current.
The prior art of record fails to adequately disclose the combined features of the claimed invention, particularly, the prior art of record fails to adequately disclose “A method of operating an organic light emitting diode (OLED) display device including a display panel having a plurality of pixel rows, the method comprising: selecting one pixel row from the plurality of pixel rows; determining load data based on input image data for the selected one pixel row; determining target mobility data corresponding to the load data; 15generating mobility sensing data corresponding to mobility values of driving transistors of a plurality of pixels included in the one pixel row by performing a mobility sensing operation on the selected one pixel row; comparing the mobility sensing data and the target mobility data to generate a result; and adjusting a panel current flowing through the display panel according to the result”, as recited in claim 14. Similar limitations are also recited in claims 1 and 18.
Representative prior art include the following:
Kim et al. (US Patent 11,049,474 B2), which is commonly assigned with the instant application, teaches a display device having a controller 140 that may determine a load by calculating an on-pixel ratio of pixels, based on input image data, and a power supply circuit configured to vary gate-on voltage of a gate driver based on the load, wherein luminance of the display is increased as the load is increased.
Jung et al. (US Patent 10,373,542 B2), which is also commonly assigned, teaches a display device and a method thereof, which in comprises: dividing image data into a plurality or blocks, calculating a sum of an image load of each of the plurality of blocks, and when a deviation to the sum of the image load calculated for each block is equal to or larger than a predetermined value, determining that the image data as a driving voltage stability weak pattern.
Chaji (US Pub. 2014/0354624) teaches methods and systems of dynamically adjusting a voltage supply of a display, wherein a controller 130 selects desired voltages to be provided to the display via supply lines (142, 144) by, determining, based on digital input data, whether total load to be drawn by the display and/or maximum desired luminance value of the display are above or below a set of trigger values, or within a range specified by the trigger values.

Cao et al. (US Pub. 2021/0272519) teaches a pixel circuit compensation method and a display device thereof, which includes adjusting an initial mobility compensation value corresponding to a driving transistor to a target mobility based on sensed mobility of the driving transistor.
None of the aforementioned references, alone or in combination, teaches or suggests the driving method underlined above as recited in independent claims 1, 14, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627